Citation Nr: 1745496	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1964 to February 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Jackson, Mississippi, Regional Office (RO). In May 2017, the Board remanded the appeal to the RO for additional development.

In March 2015, the Board recharacterized the issue of service connection for PTSD as a claim for entitlement to service connection for a psychiatric disability, to include PTSD.

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The RO originally denied the claim in a March 1999 rating decision. The Veteran appealed and the Board denied the claim in September 2004. As a result, the Veteran's application requires new and material evidence before the merits of the claim can be considered. The RO did not address whether new and material evidence had been submitted, however, the Board concludes that new and material evidence has been received since the initial claim. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Board denied service connection for a psychiatric disorder in September 2004 and the Veteran did not appeal that decision.

2. The September 2004 Board decision denying the claim is final.

3. Evidence associated with the claims file since the September 2004 decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4. A depressive disorder originated during active service.


CONCLUSIONS OF LAW

1. The September 2004 Board decision that denied service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim for a psychiatric disorder has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3. The criteria for service connection for a psychiatric disorder, to include depression have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In March 1999, the RO denied service connection for a PTSD because the evidence indicated that the Veteran did not have a diagnosis for PTSD. The Veteran was informed in writing of the adverse decision and his appellate rights in March 1999 and October 1999. The Veteran appealed to the Board in January 2000 and The Board denied the Veteran's appeal in September 2004. The Veteran did not appeal to the Court of Appeals for Veterans Claims (CAVC) and the decision became final.

The evidence received prior to the March 1999 rating decision reflects that the Veteran served in Vietnam and had a current diagnosis for depression and alcohol dependence but no diagnosis for PTSD. 

The additional documentation received since March 1999 includes multiple VA examinations, statements from the Veteran and his friends and family, and VA treatment records.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include (PTSD) is reopened.

II. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38  C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e., increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Regarding the characteristics of clear and unmistakable evidence, "the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection as to the in-service event. Collette v. Brown, 82 F.3d 389 (1996). Under the statute, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Veteran has been diagnosed with depressive disorder. A May 2015 VA examination states the Veteran has been treated for depression since at least January 1999. In a November 1963 report of medical history for service entrance, the Veteran indicated that his psychiatric function was "normal." The Veteran's induction examination also indicates that he had no depression, nightmares, trouble sleeping, or nervous trouble of any sort. The Veteran's PULHES profile on entrance indicated that he was in excellent physical health, including as to his psychiatric health, as indicated by the "S" designator. Odiorne v. Principi, 3 Vet.App. 456 (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Veteran's February 1966 separation examination noted no psychiatric symptoms including depression, nervousness, nightmares, or trouble sleeping. The Veteran did report that he was rejected for military service because physical, mental, or other reasons, however, no further detail is provided. 

In a January 2000 lay statement the Veteran indicated that he was in combat because he exchanged fire with the enemy while stationed in Vietnam and working at an ammunition dump. The Veteran's DD-214 indicates the Veteran received the Vietnam Service Medal and was an ammunition technician, assigned to an ordnance company near Qui Nhon. The Veteran's military personnel file indicates he was in Vietnam from August 17, 1965 to February 5, 1966. 

In October 2010, the Veteran submitted a number of lay statements in support of his claim. A childhood friend indicated the Veteran was more nervous and did not enjoy being around people after returning from Vietnam. The Veteran's spouse stated the Veteran experienced sleeplessness, bad dreams involving explosions, nervousness, and outbursts of anger.

In an October 2010 statement the Veteran stated that he feared for his life in Vietnam and experienced incoming mortar attacks, bombings, shooting, and saw injured and dead soldiers.

In October 2010, the Veteran was afforded a VA examination. The Veteran reported feelings of sadness, depression, mild anxiety, and poor sleep. The Veteran also reported staying in the house most of the time and only seeing friends occasionally. The examiner stated that it would require mere speculation to offer an opinion as to the specifics of the Veteran's mental condition. 

In May 2015, the Veteran was afforded a VA examination. The Veteran reported having depression when he was 18, four years prior to service entrance. However, there is no medical evidence to substantiate a diagnosis of depression preceding service. The examiner noted that objective testing revealed a pattern not consistent with PTSD and more commonly associated with over-exaggeration of symptoms. The examiner diagnosed the Veteran with depression and opined that the Veteran had been treated for depression since at least January 1999. The examiner concluded the Veteran's depression pre-dated his military service and was not caused by his service. 

In June 2015, the same VA examiner offered an addendum opinion. The examiner notes the "claimed condition" [depressive disorder] existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness. The examiner does not cite to medical records indicating a diagnosis for depression which pre-dates the Veteran's service.

In May 2017, the Veteran was afforded an addendum medical opinion from a VA examiner. The examiner stated the Veteran's psychiatric disorder pre-existed his active duty service and cited the Veteran's own report as evidence. The examiner also stated the Veteran's pre-existing psychiatric disorder was not permanently worsened beyond its natural progress during service. 

The Courts have observed that the standard of proof for rebutting the presumption of soundness is not merely evidence that may be termed "cogent and compelling," or amounting to a sufficient showing, but evidence that is clear and unmistakable or, undebatable. Further, the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service. Cotant v. Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson. 

The Veteran denied depression or other relevant medical conditions in his "Report of Medical History" questionnaire of November 1963. The Veteran is presently competent as a layperson to assert that his depression began in service following his service in Vietnam and experiences in combat. There are no supporting medical records which clearly and unmistakably indicate that the Veteran experienced depression prior to his service.

The Veteran has indicated that he served in combat, and his account of what occurred during this service is presumed credible. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

The Board assumes the credibility of the Veteran's account of the in-service events, presumes the Veteran sound, and notes the Veteran's current diagnosis of depression. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for depression. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for depression is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


